DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, 13:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “performing machine vision optical flow analysis based on the image; displaying a body-centric virtual user interface in a field of view of the user based on the head pose of the user relative to the body pose of the user at a fixed distance and in a fixed position relative to a body of the user; and displaying three dimensional virtual images having dimensions that do not exceed 0.2 diopters to 0.6 diopters, wherein the body-centric virtual user interface is displayed at a distance and in a position relative to a head of the user that varies with movement of the head of the user such that when 4Atty. Dkt. No. ML-0335USCON1 Serial No. 16/809,346 the head of the user moves relative to the body of the user, the body-centric virtual user interface moves in the field of view of the user.", in the context of the rest of the claimed limitations.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070126733 A1 discloses an apparatus and method for immediately creating and controlling a virtual reality interactive human body model for a user-centric interface. The apparatus and method can transform a whole body three-dimensional (3D) default model into a model close to the body of a user by collecting data from the user's hands, generates a user coincident 3D model by selecting a skin texture map and applying it to the transformed model, and controlling the user coincident 3D model in a deformable polygon mesh structure to naturally visualize the motion of the user coincident 3D model. The apparatus and method can make users participate in a virtual reality system conveniently and work naturally in the same manner as reality, i.e., interaction. The apparatus and method provides ordinary users with an easy access to virtual reality systems and overcomes the shortcomings of existing virtual reality systems which simply provide visual effects

US 20150234477 A1 discloses a waveguide apparatus includes a planar waveguide and at least one optical diffraction element (DOE) that provides a plurality of optical paths between an exterior and interior of the planar waveguide. A phase profile of the DOE may combine a linear diffraction grating with a circular lens, to shape a wave front and produce beams with desired focus. Waveguide apparati may be assembled to create multiple focal planes. The DOE may have a low diffraction efficiency, and planar waveguides may be transparent when viewed normally, allowing passage of light from an ambient environment (e.g., real world) useful in AR systems. Light may be returned for temporally sequentially passes through the planar waveguide. The DOE(s) may be fixed or may have dynamically adjustable characteristics. An optical coupler system may couple images to the waveguide apparatus from a projector, for instance a biaxially scanning cantilevered optical fiber tip. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.